Citation Nr: 1035353	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-09 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from April 1965 to March 1968.  
He also served in Vietnam from October 1965 to October 1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for PTSD.  

In August 2010, the Veteran testified at a Videoconference 
hearing before the Undersigned.  A transcript of that hearing is 
of record and associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to service connection for PTSD.  
Service personnel records show that he was stationed in Vietnam 
from October  1965 to October 1966.  He testified at his 
August 2010 Videoconference hearing that he was stationed at Camp 
Holloway, located in Pleiku.  

Concerning his claim, the Veteran has alleged he had an in-
service stressful experience.  During his hearing, the Veteran 
alleged that on one occasion, Camp Holloway came under enemy 
attack.  He stated that the base was getting intermittent fire 
and mortar rounds.  An alert was sounded, and he headed to his 
bunker.  At that time, rockets were going off and he was hit in 
the head by a piece of metal.  He stated that they stayed in the 
bunkers all night and in the morning, he was sent to Nha Trang to 
the hospital because he was having dizzy spells and blackout 
spells.  He asserts that he stayed in the hospital for one week, 
and during that time, a friend that attended the same school with 
him and lived in his hometown, came to the hospital to see him.  
An August 2009 comrade statement from his hometown friend, 
corroborating his visit to the hospital to see the Veteran while 
in Vietnam, is associated with the claims folder.  After the 
attack, the Veteran stated that he was in constant fear of 
attacks or something else happening throughout his time in 
Vietnam.  Indeed, even before the purported attack, he testified 
that being in a combat zone (in-country Vietnam) placed him in a 
near constant state of fear.

In addition, post-service VA treatment notes dated from 2006 to 
2010 reflected diagnoses of PTSD.  In a February 2010 memorandum, 
the RO made a formal finding that there was a lack of information 
required to corroborate stressors associated with the Veteran's 
claim for service connection for PTSD.  However, a close review 
of the record shows that the Veteran identified the location of 
the mortar attack (Camp Holloway, which was located near Pleiku), 
his unit (618th Ord. Co.), and a two month window when he 
believed the attack occurred (April and May 1966).   See M21-1MR, 
Part IV, Subpart 2, Chapter 1, Section D, 14d.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2009).

However, on July 13, 2010, VA published a final rule that amended 
its adjudication regulations governing service connection for 
PTSD by liberalizing, in certain circumstances, the evidentiary 
standard for establishing the required in-service stressor.  
Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

See 75 Fed. Reg. 39843 (July 13, 2010).

While effective on July 13, 2010, this final rule applies to an 
application for service connection for PTSD that was appealed to 
the Board before July 12, 2010 but has not been decided by the 
Board as of that date.

The Veteran stated during his Videoconference hearing in 
August 2010, that he had not undergone a VA compensation and 
pension examination for PTSD.  He stated that he would be willing 
to undergo such an examination.  In light of the cumulative 
record and the amended regulation discussed above, the AMC/RO 
should arrange for the Veteran to undergo an examination to 
determine the nature and etiology of his claimed PTSD on appeal.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should provide the Veteran with 
notice of what type of evidence he needed 
to submit to 

support a claim for service connection for 
PTSD, in particular the liberalizing 
regulations now set forth in 38 C.F.R § 
3.304(f)(3).   

2.  Review the file in detail and prepare a 
summary of the Veteran's claimed stressor, 
including those discussed in the body of this 
remand. Specifically, that his unit came 
under an enemy attack at Camp Holloway 
between April and May 1966. The summary and 
all associated documents should be sent to 
U.S. Army and Joint Services Records Research 
Center (JSRRC), Kingman Building, Room 2C08, 
7701 Telegraph Road Alexandria, VA 22315-
3802.  JSRRC should be requested to provide 
any information that might corroborate the 
veteran's alleged in- service stressor.

3.  The AMC/RO should contact the Veteran and 
obtain the names, addresses and approximate 
dates of treatment for all medical care 
providers, VA and non-VA, if any, that 
treated him for his claimed PTSD since 
April 2010 to the present.  After the Veteran 
has signed the appropriate releases, those 
records not already associated with the 
claims folder, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  

4.  Thereafter, the Veteran should be 
afforded a VA psychiatric examination to 
determine the nature and etiology of his 
claimed PTSD.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder and a copy of 
this remand must be made available to the 
examiner (a VA psychologist or 
psychiatrist) for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  

Based on a review of the claims folder, 
examination of the Veteran, and utilizing 
sound medical principles, the examiner is 
requested to offer an opinion, with full 
supporting rationale, as to whether the 
Veteran has PTSD meeting the criteria of the 
American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders 
(4th ed. 1994), and, if so, whether it is at 
least as likely as not (50 percent 
probability or greater) that the Veteran's 
PTSD is the result of any in-service claimed 
event.  

In rendering such determination, the examiner 
is instructed that the Veteran alleges that 
he was exposed to incoming fire and mortar 
attacks and, generally, experienced a 
constant state of fear while serving in 
Vietnam.  

The VA examiner should determine whether the 
claimed stressor is related to his fear of 
hostile military or terrorist activity.  
Thereafter, the VA examiner should confirm 
whether the claimed stressor is adequate to 
support a diagnosis of PTSD and whether the 
Veteran's symptoms are related to the claimed 
stressor.  If a diagnosis of PTSD is deemed 
appropriate, the examiner must identify the 
specific stressor(s) underlying the 
diagnosis, and should comment upon the link 
between the current symptomatology and the 
Veteran's claimed stressor(s). 



For purposes of this paragraph, "fear of 
hostile military or terrorist activity" 
means that a veteran experienced, witnessed, 
or was confronted with an event or 
circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
veteran or others, such as from an actual or 
potential improvised explosive device; 
vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper 
fire; or attack upon friendly military 
aircraft, and the veteran's response to the 
event or circumstance involved a 
psychological or psycho-physiological state 
of fear, helplessness, or horror.

The rationale for all opinions expressed 
should be provided in a legible report.  If 
the examiner cannot provide an opinion 
without resorting to mere speculation, such 
should be stated along with a supporting 
rationale.

5.  Thereafter, readjudicate the Veteran's 
claim of entitlement to service connection 
for PTSD.  If the benefit sought on appeal 
remains denied, the Veteran and his 
accredited representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken on 
the claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered, to include PTSD due 
to the new liberalizing PTSD regulations.  
The Veteran should be given the opportunity 
to respond to the SSOC. 


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


